Citation Nr: 0015415	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-18 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
groin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Winston-Salem, North 
Carolina and Newark, New Jersey.  

For the reasons noted herein, the Board has characterized the 
claim involving service connection for a psychiatric 
disability as an original claim for service connection, 
rather than as a petition to reopen a claimed based on new 
and material evidence, and the claim involving service for a 
groin disability as a petition to reopen.  Those issues are 
addressed in the REMAND following the ORDER portion of this 
decision.  


FINDINGS OF FACT

1.  In an August 1973 decision, the RO denied entitlement to 
service connection for a skin disability and the veteran was 
provided notice of the denial, and his procedural and 
appellate rights; however a notice of disagreement was not 
received within the subsequent one-year period.

2.  In a July 1976 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a skin disability; the 
veteran timely appealed this determination.  

3.  In an April 1992 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a skin disability.  

4.  New evidence submitted since the Board's April 1992 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veteran's claim for service connection for a skin 
disability5is plausible.  


CONCLUSIONS OF LAW

1.  The RO's August 1973 decision denying service connection 
for a skin disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104. 20.302, 20.1103 (1999).

2.  The Board's April 1992 decision, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a skin disability, is 
final.  38 U.S.C.A. §§  7103, 7104, 7105 (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted since the 
Board's April 1992 decision, thus, the claim for service 
connection for a skin disability is reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a skin disability is 
well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from 1969 to November 1971.  
Following his discharge from service, the veteran filed a 
claim for service connection for a groin disability and a 
skin disability in April 1973.  At that time, the evidence of 
record consisted of a March 1972 private medical report and a 
May 1973 VA examination report.  

In an August 1973 rating decision, the RO denied service 
connection for these disabilities.  In an August 1973 letter, 
the veteran was advised of this action and of his procedural 
and appellate rights; however, he did not appeal the denial.  
Hence, the RO's August 1973 decision denying service 
connection for a groin disability and a skin disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R.§§  3.104, 
20.302, 20.1103 (1999).

In March 1976, the veteran sought to reopen his claim for 
service connection for a skin disability.  In addition, he 
submitted a claim for service connection for a psychiatric 
disability.  The evidence of record at that time consisted of 
VA outpatient records dated in 1975 and 1976, a March 1976 VA 
psychiatric evaluation, a lay statement from the veteran's 
uncle received in June 1976, and a June 1976 VA examination 
report.  

In a July 1976 rating decision, the Winston-Salem RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
skin disability and also denied service connection for a 
psychiatric disability.  In a July 1976 letter, the veteran 
was advised of this action and of his procedural and 
appellate rights.  Thereafter, the veteran submitted a notice 
of disagreement and was issued a statement of the case.  

The veteran was hospitalized at a VA facility from September 
21, 1976 to October 1, 1976.  In October 1976, the veteran 
submitted an application for VA disability compensation 
benefits in which the veteran indicated that he was seeking 
service connection for, in pertinent part, skin and 
psychiatric disabilities.  The veteran indicated, by listing 
dates of onset, that those disabilities began or were treated 
during service.  Thereafter, the September to October 1976 VA 
hospitalization report was received.  In a subsequent October 
1976 rating decision, the RO stated that the hospitalization 
report did not show treatment for a service-connected 
disability.  In October 1976, a supplemental statement of the 
case was issued which noted that the prior denials of service 
connection were continued.  

It is apparent that the RO did not accept the veteran's 
October 1976 application for VA disability compensation 
benefits as a substantive appeal of the denial of service 
connection for a psychiatric disability.  In November 1976, 
the veteran requested that his appeal not be sent to the 
Board because he was attempting to secure additional evidence 
in support of his claim.  In January 1977, a lay statement 
from the veteran's friend was received.  However, the RO did 
not thereafter reconsider the veteran's claim after the 
January 1977 lay statement was received.  [As explained 
below, the matter of whether new and material evidence was 
submitted to reopen the claim for service connection for the 
Board eventually considered a skin disability in April 1992.  
However, the issue of service connection for a psychiatric 
disability, as set forth below, was not sent to the Board 
until the current appeal.]  

Thereafter, the veteran sought, inter alia, to reopen his 
claim for service connection for skin disability and also to 
"reopen the claim for service connection" for a psychiatric 
disability even though his appeal from the July 1976 rating 
decision was still pending.  In support of his claim, lay 
statements from four family members was received.  

A June 1979 rating decision of the Winston-Salem RO denied, 
inter alia, service connection for skin and psychiatric 
disabilities was denied.  In June 1979, the veteran was 
notified of this action.  

Thereafter, the veteran again sought, in pertinent part, to 
reopen his claims of service connection for a skin disability 
and to "reopen the claim for service connection" for a 
psychiatric disability.  In support of his claim, additional 
evidence was added to the record consisting of 1982 to 1983 
VA outpatient records as well as December 1973 private 
medical records.  

In a March 1983 rating decision, the Newark RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a skin 
disability.  In March 1983, the veteran was notified of this 
action.  

Thereafter, the veteran again sought, inter alia, to reopen 
his claim for service connection for skin disability and 
"reopen the claim for service connection" for a psychiatric 
disability.  In support of his claim, additional evidence was 
added to the record consisting of a September 1976 private 
psychiatric report, September 1976 VA records, and a January 
1989 VA examination report.  

In a May 1989 rating decision, the Newark RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a skin disability.  
Thereafter, further medical evidence was received consisting 
of an August 1990 lay statement.  In an August 1990 rating 
decision, the Newark RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a skin disability.  In August 1990, 
the veteran was notified of this action.  The veteran 
appealed this decision to the Board.  In an April 1992 Board 
decision, it was determined that new and material evidence 
had not been submitted since the original denial of service 
connection for a skin disorder in May 1973.  [As previously 
noted, the Board believes that this was a continuation of the 
appeal from the July 1976 rating decision.]  

Thereafter, the veteran again indicated that he was seeking 
service connection for a skin disability.  In support of his 
claim, additional evidence was added to the record consisting 
of a private medical bill, a private patient discharge 
instruction following treatment for a hernia, a letter from 
the veteran's mother, a private medical summary sheet showing 
that the veteran was treated for chronic dermatitis.  

In a July 1994 rating decision, the Newark RO determined that 
there was no new and material evidence for a psychiatric 
disability or a skin disability.  In August 1994, the veteran 
was notified of this action and of his procedural and 
appellate right.  The veteran submitted a notice of 
disagreement and was issued a statement of the case.  In 
January 1995, the veteran testified at a personal hearing 
before a hearing officer as to both issues.  At that time, he 
was told that since he had submitted a formal appeal, if the 
hearing officer made a determination that was adverse, his 
claim would be sent to the Board.  [At this point, the Board 
notes that the veteran had not submitted his substantive 
appeal.  However, the hearing transcript was sufficient to 
serve as a substantive appeal.]  

Thereafter, a copy of a private prescription for skin 
medicine was received. 

In August 1996, the veteran's VA Form 9 was received.  In a 
September 1996 letter, the Newark RO responded to the 
veteran's VA Form 9 and informed him that his substantive 
appeal was not timely received.  [However, as noted, the 
issue of service connection for a psychiatric disability was 
still pending from the appeal of the July 1976 rating 
decision, and the veteran's testimony was sufficient to serve 
as a substantive appeal as to the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a skin disability.] 

Thereafter, the veteran again sought to reopen the claim for 
service connection for a skin disability.  In addition, he 
indicated that he was seeking service connection for 
psychiatric and groin disabilities.  In support of his claim, 
duplicate service medical records were received.  Also, of 
particular significance for the skin disability issue, a 
letter was received from his private physician, Roger H. 
Brodkin, M.D., in which Dr. Brodkin stated that although he 
could not say with "absolute certainty" that the veteran's 
military service caused the entire problem, "I do feel that 
there was significant contribution to his disability by his 
service in the military."

In a December 1997 rating decision, the RO denied service 
connection for a groin disability on the merits [even though 
the August 1973 rating decision was a final denial on that 
issue], and determined that new and material evidence had not 
been submitted to reopen the claim as to the other two 
issues.  The veteran appealed all of the issues to the Board.  
The additional evidence of record was limited to another 
letter from Dr. Brodkin, which addressed his alleged groin 
disability.  

[However, as noted above, the issue of service connection for 
psychiatric disability was still pending from the July 1976 
RO denial, the issue of whether new and material had been 
submitted to reopen the claim for service connection for a 
skin disability was pending from the July 1994 RO denial, and 
the issue of service connection for a groin disability should 
have been considered on a new and material basis and not on 
the merits.]  


Skin Disability

As noted above, service connection for a skin disability was 
denied in a final August 1973 RO decision.  Thereafter, a 
July 1976 RO decision determined that new and material 
evidence had not been submitted to reopen that claim.  The 
veteran timely appealed that determination.  His appeal was 
not considered by the Board, for the reasons already 
articulated, until April 1992, at which time the Board 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
skin disability.

The Board's April 1992 decision is final and cannot be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§  7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

Thereafter, the veteran sought to reopen this service 
connection claim.  In a July 1994 determination, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
skin disability.  The veteran timely appealed that decision.  

When the RO or the Board has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.104(a), 20.302, 20.1103 (1999).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The RO considered the veteran's claim to reopen his 
service connection claim under the standard articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (which added the 
requirement that to be material, there must be a reasonable 
possibility of change in outcome of the prior denial) which 
the United States Court of Appeals for the Federal Circuit 
overruled in Hodge.  However, since the Board, as set forth 
below, finds that the claim should be reopened under the 
current Hodge standard, there is no prejudice to the veteran 
in not remanding to have the RO consider the claim in light 
of Hodge.

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S. C.A. § 5107(a); and third, if the claim 
is well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the Board decision in April 1992.  

In this case, the Board has noted above all additional 
evidence that was added to the record since the Board's April 
1992 decision.  The Board has outlined the salient points of 
Dr. Brodkin's December 1996 statement.  The Board finds that, 
assuming the credibility of this evidence as required by 
Justus, the veteran has submitted new and material evidence.  
This evidence is not only new, but is also material because 
it relates current skin disability to service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999).

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  

In this case, the veteran maintains that he had acne and a 
rash during service, which is supported by lay evidence, and 
the service medical records show that he was treated for 
folliculitis during service.  Thereafter, the veteran was 
treated within 4 months of service for a skin disability.  
There is subsequent medical evidence showing post-service 
treatment for skin disability.  Dr. Brodkin has related post-
service skin disability to service.  

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well grounded in that is plausible.  
There is lay and medical evidence of a skin problem during 
service, there is competent evidence of a current skin 
disability, and there is competent medical evidence relating 
this disability to service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  


ORDER

The claim for service connection for a skin disability s 
reopened and, to this extent only, the appeal is granted.  


REMAND

As noted, under Elkins, the third step in the consideration 
of the previously denied claim for service connection for a 
skin disability requires a determination of whether or not 
service connection is warranted on the merits.  In addition 
since the claim is well grounded, the Secretary may evaluate 
the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  Thus, 
upon remand, the RO must apply the third step of Elkins.

The Board notes that Dr. Brodkin indicated that he had only 
treated the veteran's skin disability on 2 occasions over the 
past 20 years.  Further, he did not indicate that he had the 
opportunity to base his opinion (that the veteran's current 
skin disability is related to service) upon review of all of 
the veteran's records.  As such, the Board finds that the 
veteran should be afforded a VA examination by an examiner 
who has been given the opportunity to review the entire 
claims file.  After conducting such a review as well as a 
physical examination, the examiner should offer an opinion as 
to the date of onset and etiology of current skin disability.  

The Board finds that, as to the issue of service connection 
for a psychiatric disability, the veteran did, in fact, 
perfect his appeal of the RO's July 1976 denial of the 
original claim with the filing of the October 1976 
application for VA disability compensation benefits (which 
the RO should have accepted as a timely-filed substantive 
appeal).  Although his appeal has been pending since that 
time, the issue certified to the Board was whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability. 

Thus, the Board finds that the RO has improperly considered 
the claim as a new and material evidence claim (which has 
involved a piecemeal consideration of the evidence submitted 
in support of the claim).  The veteran's claim for service 
connection for psychiatric disability should be considered as 
an original claim for service connection for a psychiatric 
disability, on the basis of all pertinent evidence of record.  
Moreover, the Board finds this should be accomplished by the 
RO, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Conversely, as noted, above, the RO considered the veteran's 
claim for service connection for a groin disability on the 
merits, when it should have been considered on a new and 
material basis.  Since this case is being remanded for the 
action above, the RO should also properly readjudicate this 
matter as a petition to reopen. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  After associating with the record any 
outstanding records of pertinent medical 
treatment.  The veteran should be 
afforded a VA dermatological examination 
by an examiner who has been given the 
opportunity to review the entire claims 
file, to include a complete copy of this 
REMAND.  The examiner should indicate 
that he/she reviewed the claims file.  
After conducting such a review as well as 
a physical examination, the examiner 
offer an opinion as to the probable date 
of onset and etiology of current skin 
disability.  Specifically, the examiner 
should indicate whether it is at least as 
likely as not that any current skin 
disability had its origins in service.  
All examination findings, along with the 
complete rationale for each 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

2.  The RO adjudicate the veteran's claim 
for service connection for a skin 
disability.  This should include 
consideration of Elkins to determine if 
service connection is warranted based on 
the merits of the claim.  The RO should 
also adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disability on the merits and 
in light of all of the evidence of record 
and pertinent legal authority, to include 
the laws and regulations governing well-
grounded claims.  Further, the RO should 
adjudicate the veteran's petition to 
reopen his claim for service connection 
for a groin disability.  The RO must 
provide full reasons and bases for its 
determinations as to each issue, and 
address all concerns noted in this 
REMAND. 

3.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



